Citation Nr: 0801850	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than July 30, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an earlier effective date than December 9, 
2003 for the assignment of a 100 percent disability rating 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	James Harris, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

By way of procedural history, the veteran's claim for service 
connection for PTSD was denied in an unappealed decision in 
June 1993.  The veteran's claim to reopen service connection 
for PTSD (the veteran's letter to the President that was sent 
to the VA) was received at the RO on August 3, 1994.  A June 
1995 rating decision denied service connection for PTSD; 
through his representative, the veteran entered a notice of 
disagreement with this decision in December 1995; the RO 
issued a statement of the case in January 1996; and, through 
his representative, the veteran entered a timely substantive 
appeal in March 1996.  This case was remanded by the Board in 
May 2003 for additional notice, to obtain additional 
treatment records, and to afford the veteran a VA psychiatric 
examination and medical opinion.  

In the August 2003 rating decision during the Remand, the RO 
reopened the claim for service connection for PTSD and 
granted service connection for PTSD on the merits, assigned 
an effective date for service connection of July 30, 2003, 
and assigned an initial disability rating of 50 percent.  The 
veteran appealed the effective date assigned for the grant of 
service connection, and the initial disability rating 
assigned.  During the appeal, in an August 2004 rating 
decision, the RO granted a 100 percent disability rating for 
the period from December 9, 2003, creating a staged initial 
rating.  

This case was remanded by the Board in January 2007 to afford 
the veteran a Travel Board hearing.  The veteran appeared and 
testified at a personal hearing in October 2007 before the 
undersigned Acting Veterans Law Judge sitting at Muskogee, 
Oklahoma.  A transcript of the hearing has been made and 
included as a part of the record.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in a June 1993 rating decision; notice of this 
decision was issued on August 24, 1993; and the veteran did 
not enter a notice of disagreement with this decision within 
one year of issuance of notice of the decision.  

2.  The veteran's claim to reopen service connection for PTSD 
was received by VA on August 3, 1994.  

3.  Entitlement to service connection for PTSD arose on 
September 14, 1994, the date competent medical evidence shows 
that the veteran was first diagnosed with PTSD.

4.  The regulatory criteria for rating mental disorders that 
was in effect prior to November 7, 1996 are more favorable to 
the veteran. 

5.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected PTSD has manifested 
demonstrable inability to obtain or retain employment for the 
period of claim from September 14, 1994. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective of September 14, 
1994 for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2007). 

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for an earlier effective date of September 14, 1994 
for the assignment of a 100 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9411 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting the 
earliest possible dates permitted by the effective date 
regulations, so that an earlier effective date is not legally 
possible.  In cases such as this, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to meet the duty 
to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

Earlier Effective Date for Service Connection for PTSD

In this case, the veteran's claim for service connection for 
PTSD was denied in an unappealed decision in June 1993.  
Notice of this decision was issued on August 24, 1993.  The 
veteran did not enter a notice of disagreement with this 
decision within one year of issuance of notice of the 
decision.  Consequently, the June 1993 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).  

The veteran's claim to reopen service connection for PTSD 
(the veteran's letter to the President that was sent to the 
VA) was received at the RO on August 3, 1994.  A stamp on a 
letter from the VA Under Secretary for Benefits to the 
veteran dated August 2, 1994 reflects that the "package" 
that included the veteran's letter, which was sufficient to 
serve as a written claim for compensation (service connection 
for PTSD), was sent via electronic mail to the RO on August 
3, 1994.  Based on this evidence, the Board finds that the 
veteran's claim for service connection for PTSD was received 
at the RO on August 3, 1994.

Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007).  An exception to this rule 
is when VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  In this case, the 
veteran has not alleged clear and unmistakable error in the 
June 1993 rating decision denial of service connection for 
PTSD.  

The veteran's claim to reopen service connection for PTSD was 
received by VA on August 3, 1994.  In the August 2003 rating 
decision during the Remand, the RO reopened the claim for 
service connection for PTSD, granted service connection for 
PTSD on the merits, and assigned an effective date for 
service connection for PTSD of July 30, 2003.  The veteran 
appealed the effective date assigned for the grant of service 
connection for PTSD.   

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a)(West 2002 & Supp. 2007).

In this case, the veteran's claim to reopen service 
connection for PTSD was received by VA on August 3, 1994; 
however, entitlement to service connection for PTSD arose on 
September 14, 1994, the date competent medical evidence (VA 
summary of hospitalization) shows that the veteran was first 
diagnosed with PTSD.  Because in this veteran's case the date 
entitlement arose (September 14, 1994) is later than the date 
of receipt of claim to reopen (August 3, 1994), the proper 
effective date for the reopened claim was is the date 
entitlement arose to service connection for PTSD, September 
14, 1994.  38 C.F.R. § 3.400(q)(1)(ii).  For these reasons, 
the Board finds that the criteria for an earlier effective of 
September 14, 1994 for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  
 
Earlier Effective Date for 100 Percent Rating for PTSD

In the August 2003 rating decision during the Remand, the RO 
reopened the claim for service connection for PTSD, granted 
service connection for PTSD on the merits, and assigned an 
initial disability rating of 50 percent.  The veteran 
appealed the initial disability rating assigned.  During the 
appeal, in an August 2004 rating decision, the RO granted a 
100 percent disability rating for the period from December 9, 
2003, creating a staged initial rating, and the veteran 
appealed the assignment of effective date for the assignment 
of 100 percent disability rating.   

The veteran contends generally that an earlier effective date 
for the grant of 100 percent disability rating is warranted 
because he suffered functional deficits from PTSD during the 
entire period of claim (claim to reopen service connection 
for PTSD), and has in fact been unemployed since 1985 due to 
psychiatric symptoms that were later diagnosed as PTSD 
symptoms.  Through his attorney, the veteran essentially 
contends that the PTSD symptoms, however previously 
characterized or diagnosed, have been severe and have 
rendered the veteran unemployable.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran filed a claim for service connection for PTSD 
prior to November 7, 1996.  During the pendency of this claim 
the regulations pertaining to rating mental disorders were 
amended, effective November 7, 1996.  See 38 C.F.R. § 4.130 
(2003).  Under the criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, in effect through November 6, 1996 ("old" rating 
criteria), a 100 percent rating under the rating criteria in 
effect prior to November 7, 1996 was warranted: where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or for demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the criteria for a 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

In this case, the Board finds that the regulations pertaining 
to rating mental disorders in effect prior to November 7, 
1996 ("old" rating criteria) are more favorable to the 
veteran than the regulations pertaining to rating mental 
disorders in effect from November 7, 1996 ("new" rating 
criteria) because one aspect of the criteria for a 100 
percent rating is based on the veteran's unemployability 
rather than on specific psychiatric symptoms as contemplated 
by the new rating criteria.  In addition, because the old 
rating criteria was in effect at the beginning of the 
veteran's claim, and is applicable to a disability rating for 
the entire period of claim, the old rating criteria results 
in the assignment of the 100 percent rating for the period 
prior of claim to November 7, 1996.

After a review of all the evidence of record, the Board finds 
that, for the period of claim from September 14, 1994, 
evidence is in relative equipoise on the question of whether 
the veteran's service-connected PTSD has manifested 
demonstrable inability to obtain or retain employment for the 
entire period of claim from September 14, 1994, as required 
for a 100 percent disability rating under Diagnostic Code 
9411.  An August 1994 VA PTSD examination report reflects 
that the veteran lived in a veterans home; reported that he 
last worked in 1985; that he did not like to be around other 
people; and symptoms or findings that include anxiety, dirty 
clothing, and anger.  The September 14, 1994 VA summary of 
hospitalization report reflects that the veteran was 
unemployed; had trouble holding a job; had been living in a 
veteran's home; significant symptoms that included depression 
and anxiety; and a diagnosis of PTSD.  Previous evidence, 
such as a May 1993 VA PTSD examination report, reflects the 
veteran's history of having held numerous jobs for only short 
periods of time; that the veteran was living at a veterans 
home; findings that included extreme anxiety and isolation 
from people.

In addition, the Board has weighed and considered the 
veteran's personal hearing testimony at the October 2007 
personal hearing (Travel Board hearing), which included that 
the veteran testified that he last worked in 1984; he could 
no longer work due to stress associated with PTSD, and 
because he did not like to be around people; he had 
experienced voices (auditory hallucinations) since service 
that had worsened over the years; he had tried to work two or 
three times since 1995, including with his brother, but such 
attempts at full time employment had been unsuccessful and 
resulted only in short-term and part-time employment; and he 
had experienced suicidal ideation for the period of claim 
when he did not take his medication.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for an earlier effective date of September 14, 1994 
for the assignment of a 100 percent disability rating for 
service-connected PTSD have been met.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.
In this veteran's case, service connection for PTSD has been 
granted to September 14, 1994, the date entitlement arose, 
and the date the veteran was first diagnosed with PTSD.  The 
100 percent disability rating has been granted to the date 
service connection has been established for PTSD.  This is 
the earliest date legally possible for the assignment of a 
100 percent disability rating for PTSD.  For this reason, the 
Board finds that the benefit has been fully granted.  


ORDER

An earlier effective of September 14, 1994 for the grant of 
service connection for PTSD is granted.  

An earlier effective date of September 14, 1994 for the 
assignment of a 100 percent disability rating for service-
connected PTSD is granted.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


